Citation Nr: 0701256	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


1. Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).

2. Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from May 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003.


FINDINGS OF FACT

1. The veteran's service-connected disabilities consist of 
post-traumatic arthritis of the right knee, status post total 
knee replacement, with ligament laxity, evaluated as 40 
percent disabling, and status post diskectomy of the lumbar 
spine, evaluated as 40 percent disabling.  The combined 
evaluation for the veteran's service-connected disabilities 
is 60 percent.  He has been found to be entitled to a total 
disability rating based on individual unemployability (TDIU) 
and has been determined to be permanently and totally 
disabled, effective in February 2001.

2.  The veteran is not blind and he does not suffer from the 
loss of use of either upper extremity.

3.  The veteran's service-connected disabilities seriously 
impair his right lower extremity; he does not have additional 
service-connected disability due to the loss of use of any 
other extremity, blindness in both eyes (having only light 
perception), or residuals of organic disease or injury which 
so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

4.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1. The criteria for assistance in acquiring specially adapted 
housing have not been met. 38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. § 3.809 (2006).

2. The criteria for entitlement to a special home adaptation 
grant have not been met. 38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran's service-connected disabilities consist of post-
traumatic arthritis of the right knee, status post total knee 
replacement, with ligament laxity, evaluated as 40 percent 
disabling, and status post diskectomy of the lumbar spine, 
evaluated as 40 percent disabling.  The combined evaluation 
for the veteran's service-connected disabilities is 60 
percent.  He has been found to be entitled to a total 
disability rating based on individual unemployability (TDIU) 
and has been determined to be permanently and totally 
disabled, effective in February 2001.

A. Specially Adapted Housing

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2006).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d) (2006).

Initially, the Board notes that the veteran's service- 
connected disabilities do cause him significant difficulties.  
The evidence of record demonstrates that the veteran employs 
the use of a wheelchair, crutches or cane to ambulate, at 
least in part because of his service-connected right lower 
extremity disabilities.  While it can be argued that the 
veteran has essentially lost the use of one lower extremity, 
and is precluded from locomotion without the aid of crutches, 
a cane, or wheelchair, he still does not meet the criteria 
listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.

The veteran is not entitled to compensation for permanent and 
total service-connected disability due to any of the 
enumerated conditions found at 38 C.F.R. § 3.809(b)(1-4).  
His service-connected disabilities have not caused him to 
lose the use of both lower extremities or to be blind in both 
eyes.  While they seriously impair the use of a single (the 
right) lower extremity, they do not also include the loss of 
use of one upper extremity, nor do they also involve organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Because the 
veteran does not meet the specified criteria, his claim must 
be denied.



B. Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

Here, the veteran's service connected disability is due to a 
right knee disability and a low back disability.  The veteran 
has not asserted, nor do the records show, service connected 
blindness in both eyes with 5/200 visual acuity or less, or 
service connected anatomical loss or loss of use of both 
hands.

The veteran does not meet any of the criteria in 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.809a.  He is not permanently and 
totally disabled due to blindness or loss of use of the 
hands, and does not allege otherwise.

C. Conclusion

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a), or a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).  While he 
may very well be eligible at some point in the future, VA 
cannot grant the benefit in anticipation of such a status.  
Likewise, VA unfortunately cannot grant the benefit based on 
disabilities of a family member.  Under these circumstances, 
because the basic legal criteria for the benefit sought are 
not met, the claims must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). Accordingly, the appeal is denied as to both issues.


ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant and to specially adapted housing or a 
home adaptation grant is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


